UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7145



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RONNIE EARL MELTON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-91-525-A)


Submitted:   October 8, 1998                 Decided:   October 28, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Earl Melton, Appellant Pro Se.      Michael R. Smythers,
Assistant United States Attorney, Norfolk, Virginia; Thomas More
Hollenhorst, Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying Appel-

lant’s motion for resentencing. We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.

Melton, No. CR-91-525-A (E.D. Va. June 3, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2